Citation Nr: 0409303	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  02-10 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart condition.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran served on active duty from January 1950 to 
January 1970.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which determined that new and material evidence 
had been presented to reopen the claim of entitlement to 
service connection for a cardiovascular disorder, but denied 
the claim on the merits.  

The Board does not have jurisdiction to consider a claim that 
has been previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must first find that new and material evidence has 
been presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  See also Winters v. West, 12 Vet. App. 203 
(1999).  Therefore, although the RO reopened a previously 
denied claim and considered the claim on a de novo basis in 
November 2001, the issue is as stated on the title page.  The 
claim for service connection for a cardiovascular disorder on 
the merits is the subject of the remand immediately following 
this decision.

In June 2003, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  


FINDINGS OF FACT

1.  In a February 1985 rating action, the RO determined that 
no new and material evidence had been presented with which to 
reopen a claim for service connection for a heart disorder.  
The veteran was advised of that decision and did not appeal.  

2.  The evidence added to the record since the February 1985 
rating decision bears directly and substantially upon the 
specific matter under consideration; is not cumulative or 
redundant; and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1985 RO decision that denied the veteran's 
petition to reopen his claim for service connection for a 
heart disorder is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200 (2003).  

2.  Evidence received since the final February 1985 rating 
decision wherein the RO denied entitlement to service 
connection for a heart condition (based on lack of new and 
material evidence to reopen the claim) is new and material, 
and the veteran's claim for that benefit is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  However, the Board need not discuss 
the limited application of the VCAA in the new and material 
evidence claim, given the favorable disposition of that issue 
as decided herein.  The claim of entitlement to service 
connection for a heart disorder on the merits is the subject 
of the Remand herein.

II.  Factual Background

The evidence that was of record prior to the February 1985 
rating decision, wherein the RO denied entitlement to service 
connection for heart disease based on lack of new and 
material evidence to reopen the claim, is reported in 
pertinent part below.

Service medical records reflect that upon enlistment 
examination conducted in 
January 1950, there were no abnormalities of the heart.  A 
June 1965 examination report shows noted that the veteran had 
a 10-year history of chest pain, relieved by cholecysectomy 
in 1964.  The June 1969 retirement examination noted lower 
midsternal pain in the evenings after work.  A diagnosis of 
probable irritable colon syndrome was made.  Clinical 
evaluation of the heart was normal.  Subsequently, a small 
hiatal hernia was found during an examination conducted in 
October 1969.

In December 1970, the veteran was treated at a military 
facility for complaints of crushing chest pain, at which time 
an impression of possible myocardial infarct was made.  On 
discharge, a diagnosis of substernal chest pain, no etiology 
determined, was made.  

The veteran underwent a VA examination in August 1973, at 
which time he complained of severe and chronic chest pain as 
well as symptoms of epigastric symptoms and pain.  An 
examination of the cardiovascular system was normal, and 
diagnoses of hiatal hernia and chronic bronchitis were made.  
In September 1977, the veteran was hospitalized due to 
symptoms of chest pain.  On discharge a diagnosis of gastric 
reflux from hiatal hernia was made.  Service connection for 
conditions including irritable colon syndrome with 
cholecystectomy and hiatal hernia; and bronchitis was granted 
in October 1973. 

On VA examination conducted in November 1976, the veteran 
primarily complained of intermittent cough.  Chest X-ray 
films revealed no acute pulmonary disease.  A diagnosis of 
history of hiatal hernia with moderate symptoms was made.  

The file also contains a private medical evaluation performed 
by Dr. P. in October 1977.  The veteran complained of a 25-
year history of chest pain.  Testing revealed normal left 
ventriculogram and normal coronary arteriography studies.  
The doctor opined that the symptoms of chest pain could not 
be explained by myocardial or coronary artery disease and 
indicated that the veteran more likely had esophageal spasm 
aggravated by anxiety reaction.  There was no evidence of 
coronary artery spasms.

Thereafter, the veteran was hospitalized at a VA facility in 
March 1979 due to chest pain.  Mild esophageal reflux was 
shown at that time and the doctor opined that the veteran's 
symptoms of pain did not originate in his heart.  In October 
1979, a private medical report of Dr. U. was received.  The 
doctor opined that because the veteran continued to have 
retrosternal pain and because of a positive stress 
electrocardiogram test, the veteran had probably been having 
coronary spasms, which were probably aggravated by smoking.  
The doctor also indicated that chronic obstructive lung 
disease due secondarily to smoking was also shown.  

In February 1981, a VA examination was conducted in 
conjunction with the veteran's service connected bronchitis.  
Chest X-ray films revealed mild chronic obstructive pulmonary 
disease (COPD) and pulmonary function testing showed a 
moderate decrease in vital capacity and forced expiratory 
volume.  Later in February 1981, the veteran was admitted for 
private hospitalization, at which time a diagnosis of 
asthmatic bronchitis with acute exacerbation related to 
probable upper respiratory infection, improved on therapy, 
was made. 

In a statement provided by the veteran in May 1981, he 
indicated that Dr. U. had determined that the heart problem 
had been caused by a spasm of the artery between the heart 
and the lungs, which was shown by a heart catheterization.  
A VA examination was conducted in August 1981, at which time 
chest X-ray films were normal.  Upon reviewing the veteran's 
file, the doctor opined that the veteran's chest pain was so 
atypical that she doubted that it was of cardiac origin.   

Service connection for a heart condition was denied by the RO 
in September 1981 and that determination was appealed.    

The Board denied the claim for a heart disability, defined as 
arterial spasms in May 1982.  The Board referenced a long 
history of epigastric discomfort and chest pain during and 
subsequent to his period of service, but it was noted that 
they had been associated with his service-connected irritable 
colon syndrome and hiatal hernia, and had not been recognized 
as an independently diagnosed disability.  The Board 
concluded that the spasms were not present during the 
veteran's period of service nor did they manifest to a degree 
of 10 percent within the first post-service year.  

In January 1985, the veteran filed to reopen his claim for a 
heart condition and submitted a medical report from Dr. U.  
Dr. U. stated that the veteran had moderately severe COPD as 
well as coronary artery disease with possible coronary 
spasms.  In a February 1985 rating action, the RO denied the 
claim for heart disease.  The veteran was advised of that 
decision in February 1985 and did not appeal.  

The veteran filed to reopen his service connection claim for 
a heart condition in September 2000.  The evidence submitted 
subsequent to the February 1985 rating decision is reported 
in pertinent part below.

Private medical records reflect that the veteran was 
hospitalized from August to September 2000 for implantation 
of cardiac pacemaker.  Diagnoses at that time included sick 
sinus syndrome with severe bradycardia; history of noncardiac 
chest pain; hypertension and atrial fibrillation.  VA medical 
records dated in 2000 and 2001 show treatment for atrial 
flutter and admission for elective ablation in March 2001.  

The newly submitted evidence also includes a private medical 
statement of Dr. S dated in May 2002.  Dr. S. noted that the 
veteran had been treated for various heart problems for 10-12 
years.  The doctor stated that upon reviewing the past 
medical records and history, it was very possible that the 
veteran had sick sinus syndrome dating as far back as 1954, 
since which time he has been experiencing syncopal episodes.  

In October 2002, the veteran and his spouse presented 
testimony at a hearing held at the RO, at which time he 
testified that his chest pains began in 1954 and that this 
pain was accompanied by syncopal episodes.  

The veteran and his spouse also provided testimony at a 
videoconference hearing held before the undersigned member of 
the Board in June 2003.  He testified that his heart problems 
had their onset during service in 1954.  


III.  Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection for a cardiovascular-renal disease may 
also be established based on a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a heart 
condition.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (2003).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file an NOD with the 
decision, and the decision becomes final if an NOD is not 
filed within that time.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302(a), and 20.1103 (2003).

In a February 1985 rating decision, the RO denied the 
veteran's claim for service connection for a heart condition.  
The veteran was notified of the RO's decision and of his 
appellate rights by letter dated in February 1985.  He did 
not appeal.  Thus, that decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(b), 
and 20.1103 (2003).

Once a decision becomes final under 38 U.S.C.A. § 7105, 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by VA. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003); and 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  With regard 
to petitions to reopen previously and finally disallowed 
claims, the Board must first determine whether the evidence 
presented or secured since the prior final disallowance of 
the claim is "new and material."  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The United States Court of Appeals for 
Veterans Claims (Court) has explained that "new evidence" is 
evidence that is not "merely cumulative" of other evidence of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Evidence is "material" when it bears directly or 
substantially on the specific matter and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2000); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Then, if the Board 
determines that the evidence is "new and material," it must 
evaluate the merits of the claim after ensuring that the duty 
to assist has been fulfilled.  Id.  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  See 38 C.F.R. § 3.156(a) (2003).  
However, this change in the law is not applicable in this 
case because the veteran's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  See 66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).


IV.  Analysis

Since the final rating action of February 1985, evidence has 
been submitted which is both new and material.  Specifically, 
the May 2002 opinion of Dr. S. is new and material evidence.  
This evidence, while not conclusive, suggests that the 
veteran's heart condition may have had its initial onset in 
service.  This evidence bears directly and substantially upon 
the specific matter under consideration; is not cumulative or 
redundant; and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156 (2003).  Therefore, the claim of entitlement 
to service connection for a heart condition is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for a heart condition is reopened.  The 
appeal is granted to this extent.


REMAND

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).

The veteran has a current heart condition and has a long 
history of chest pain and heart-related problems.  A private 
doctor's opinion dated in May 2002 indicated that the 
veteran's currently diagnosed sick sinus syndrome may have 
manifested as early as 1954, since which time the veteran has 
been experiencing syncopal episodes.  It is not clear whether 
the doctor had access to all of the medical records in the 
claims file when that opinion was made.  Essentially, the 
questions involving the onset and etiology of the veteran's 
currently manifested heart condition remains unclear.  
Further complicating the matter is the fact that service 
connection is currently in effect for conditions including 
irritable colon syndrome with cholecystectomy and hiatal 
hernia and for bronchitis and that symptoms, including chest 
pain, have at various times been attributed to one of those 
conditions.  Accordingly, the Board finds that a 
comprehensive VA examination to include a documented review 
of the claims folder would prove helpful in answering the 
critical questions in this case.  

Accordingly, while the Board sincerely regrets the delay, the 
case must be REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC for the following actions:

1.  Provide the veteran appropriate 
notice under the Veterans Claims 
Assistance Act of 2000 (VCAA) for his 
claim for service connection for a 
cardiovascular disorder.  

2.  Request that the veteran identify all 
VA and non-VA medical care providers who 
have examined or treated him for his 
heart condition since 2002.  The veteran 
specifically indicated that he was being 
treated at the VAMC in Dallas, Texas, and 
had undergone testing and evaluation 
there in June and July 2003.  Records 
from this facility dated from 2002 to 
present should be requested.  Obtain all 
records of any treatment reported by the 
veteran that have not already been 
associated with the claims folder.

3.  After the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims folder, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by a specialist 
in cardiology.  Send the claims folder to 
the doctor for review.  Ask the doctor to 
state in the report if the claims folder 
was reviewed.  All necessary tests should 
be conducted and all clinical findings 
reported in detail. 

The doctor is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any current 
cardiovascular disorder (currently 
diagnosed as sick sinus syndrome) found 
to be present.  The examiner should state 
whether it is at least as likely as not 
that any currently diagnosed 
cardiovascular disorder had its onset 
during active service or within the first 
post-service year, or is related to any 
in-service disease or injury.  

The doctor should also specifically 
address whether any currently manifested 
heart condition/symptoms exist as an 
independent disability, or are part and 
parcel of any of the veteran's service-
connected disabilities, to include 
irritable colon syndrome with 
cholecystectomy and hiatal hernia and 
bronchitis.  The doctor must provide a 
comprehensive report including complete 
rationales for all conclusions reached. 

4.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA and 
subsequent interpretive authority.  If 
further action is required, undertake it 
before further adjudication of the claim. 

5.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



